In this action the plaintiff seeks payment for installing an asphalt driveway for the defendant. The defendant's answer contains two special defenses. The plaintiff moves to strike the second special defense in which the defendant asserts that the plaintiff did not comply with the provisions of the Home Solicitation Sales Act; General Statutes §§ 42-134 through 42-143; in that it failed to furnish the defendant with notice of his right to cancel the transaction as required by § 42-135a. The basis of the motion is "that the Home Solicitation Sales Act is not applicable to the subject matter of the plaintiff's cause of action."
Section 42-134a (a) of the act provides that a "`[h]ome solicitation sale' means a sale, lease, or rental of consumer goods or services . . . in which the seller or [its] representative personally solicits the sale . . . and the buyer's agreement or offer to purchase is made at a place other than the place of business of the seller." Subsection (b) of § 42-134a
defines "[c]onsumer goods or services" to mean "goods or services purchased, leased, or rented primarily for personal, family, or household purposes, including courses of instruction or training regardless of the purpose for which they are taken."
The installation of a driveway at the defendant's home is within the meaning of the term "[c]onsumer goods or services" as defined by subsection (b) of § 42-134a.
   Accordingly, the plaintiff's motion to strike the special defense is denied.